Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Seneca County Court (Dennis F. Bender, J.), entered July 31, 2006. The order denied the motion of defendant to vacate a judgment of conviction pursuant to CPL 440.10.
It is hereby ordered that the order so appealed from is unanimously affirmed.
Same memorandum as in People v Harris ([appeal No. 2] 129 AD3d 1522 [2015]).
Present — Scudder, P.J., Carni, Sconiers, Valentino and Whalen, JJ.